Citation Nr: 0906202	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  93-12 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to assignment of an initial higher disability 
rating for chronic right ankle sprain, currently rated as 10 
percent disabling.

2. Entitlement to assignment of an initial higher disability 
rating for residuals of a left ankle sprain, currently rated 
as 10 percent disabling.

3. Entitlement to service connection for a right elbow 
disability.

4. Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1985 to November 
1990 and from January 1991 to March 1991.

The issue of a higher rating for right ankle sprain comes 
before the Board of Veterans Appeals (Board) on appeal from 
an August 1991 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The remaining 
issues on appeal come before the Board on appeal from a 
February 2002 rating decision the RO.  

The issue of entitlement to service connection for a right 
elbow disability was originally before the Board in October 
2004 when it was denied.  In the same decision, the Board 
remanded the remaining issues on appeal.  The veteran 
appealed the Board's denial of service connection for a right 
elbow disability to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated February 3, 
2006, vacated that part of the Board's decision and granted a 
Joint Motion for Partial Remand and to Stay Further 
Proceedings (Joint Motion).  The Court's February 2006 Order 
directed that the Board comply with the instructions included 
in a January 2006 Joint Motion for Partial Remand.  In June 
2006, the Board remanded the issue of right elbow disability 
in order to comply with the Joint Motion.  

The Board also observes that the issues of entitlement to 
earlier effective dates for evaluation of cervical 
spondylosis and service connection for major depression were 
appealed from an October 2007 rating decision.  A statement 
of the case was issued in August 2008.  However, the veteran 
failed to complete an appeal as to these issues by filing a 
timely substantive appeal.    

The issue of entitlement to service connection for right 
elbow disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected chronic right ankle 
sprain is not productive of marked limitation of motion or 
ankylosis.

2.  The veteran's service-connected residuals of a left ankle 
sprain is not productive of marked limitation of motion or 
ankylosis.

3.  Arthritis of the shoulders was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it otherwise related to such service or to any injury 
during service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chronic right ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), Diagnostic Code 5271 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5271 (2008).

3.  Arthritis of the shoulders was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in December 2004 and June 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decisions.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the June 2007 VCAA letter and a March 2008 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issues of 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the ones 
now on appeal to the Board.  The Board recognizes, however, 
that in August 2008, the RO did send a letter to the veteran 
in compliance with Vazquez-Flores.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in May 1991, October 
1992, September 1998, February 2001, August 2001, August 2007 
and September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

As discussed in more detail below, with respect to the issue 
of entitlement to service connection for arthritis of the 
shoulders, a VA examination with nexus opinion is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, except for in connection with the veteran's 
already service-connected cervical spine disability, the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service," with regard to his 
shoulders, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
manifestation of hypertension in service.  Moreover, given 
the absence of any competent evidence of the arthritis of the 
shoulders for many years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R.  § 3.102 (2007) (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service treatment records do not reflect any 
injuries to the shoulders.  Because the evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for arthritis of the shoulders, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of arthritis of the shoulders 
in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Issues

The present appeal involves the veteran's claim that the 
severity of his service-connected ankle disabilities warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected right and left ankle 
disabilities have been rated separately as 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
5271.  Under this regulatory provision, a 10 percent rating 
is warranted when the ankle has moderate limitation of motion 
and a 20 percent rating is warranted when the ankle has 
marked limitation of motion.  Full range of motion of the 
ankle is from zero to 20 degrees dorsiflexion and from zero 
to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).  

The veteran was afforded a VA examination in May 1991 for his 
right ankle.  The veteran reported that he had to be careful 
because his ankle was somewhat wobbly.  If he stepped down 
with the foot inverted, he had a sensation like the ankle was 
about to pop out.  He also indicated that on occasion he 
experienced sudden weakness in the lower extremity.  On 
physical examination, range of motion was 15 degrees 
dorsiflexion and 45 degrees plantar flexion, which was 
considered normal.  A contemporaneous x-ray was normal.  The 
diagnosis was right ankle dislocation, according to veteran's 
history, with residual weakness if veteran accidentally 
stepped on foot during inversion.  There was an increase in 
dorsiflexion capability of the right ankle compared to the 
left, which could suggest ligamentous laxity.  

Another examination was done in October 1992.  The veteran 
reported a tingling and numbness on the medial portion of the 
right ankle, radiating to the mid-calf, which would be 
followed by onset of increased pain over the lateral portion 
of the right ankle.  The pain usually occurred while walking.  
The symptoms occurred three to four times per month and 
lasted one to three days.  However, between attacks, the 
veteran indicated that he had minimal symptoms, with no 
limitation on walking.  He did continue to feel like his 
ankle was about to give way.  Examination of the right ankle 
showed no laxity.  There was mild crepitus.  Range of motion 
was from +10 to +60.  An October 1992 VA x-ray of the right 
ankle again showed no specific pathology for age.  The 
diagnosis was soft tissue ligament and tendon damage to the 
right ankle with clinical history of pain and instability.  
No major instabilities were noted on examination.  Previous 
x-rays had shown no evidence of bony involvement of the 
joint, so the pathology was most likely soft tissue.  

A March 1993 VA MRI of the right ankle showed probable 
tendinitis of the right flexor hallucis tendon.  The tendon 
itself appeared intact.  Other tendons of the right ankle 
were intact.  No ligamentous disruption was seen.  There was 
probably prior osteochondral fracture talar dome and inferior 
talar surface.  Lastly, there was a small loose body in 
tibiotalar joint.  Follow up April 1993 and June 1993 
treatment records showed that the veteran reported right 
ankle pain and laxity/instability.  A November 1995 treatment 
record showed that the veteran reported a history of 
arthritis of the right ankle.  May 1996 x-rays of both ankles 
were normal.  A June 1996 VA treatment record showed a 
history of chronic ankle pain and was given high top shoes 
for support.  

The veteran was afforded another VA examination in September 
1998.  The claims file was reviewed.  The veteran indicated 
that his right ankle felt like it was going to collapse, give 
way or pop on a very variable basis.  This feeling happened 
occasionally when walking on a flat even surface and 
particularly happened when going downstairs.  He stated that 
he had a dull type of pain, but occasionally could have an 
episode of sharp pain.  He treated his ankle by wearing high 
top shoes and inserts.  He did not use a cane or crutch.  The 
veteran provided that he did not do much walking, but he 
could do whatever he needed to do.  He stated that he was 
able to squat, go up and down stairs, and kneel.  On physical 
examination, there was very slight fullness of the lateral 
aspect of the right ankle.  Both ankles had full range of 
motion with 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  There was no particular tenderness on palpation of 
either ankle.  Both ankles were stable.  The pivot joint and 
mid foot joint motion was equal bilaterally.  The veteran 
walked with a normal gait.  The diagnosis was history of 
right ankle pain.  The examiner noted that the veteran was 
difficult to evaluate because he was to some extent 
maximizing his symptoms.  The examiner observed that his 
ankle examination was within normal limits, although the 
veteran reported significant problems with his ankle, 
particularly in the past.  X-rays of the ankles were within 
normal limits.   

Another examination was done in August 1999.  The claims file 
was reviewed.  The veteran again reported that his right 
ankle gave out and became more painful.  Occasionally, the 
ankle appeared slightly swollen.  The pain when present was 
usually located on the outside of the ankle.  The veteran 
stated that was not able to participate in sports or do 
prolonged walking as well as had difficulty going down stairs 
or slopes.  On physical examination, no anatomical or 
functional defects observed.  The veteran walked with a 
normal gait.  Range of motion of right ankle and mid-foot 
were normal was equal to the left side.  Right ankle plantar 
flexion was 50 degrees and dorsiflexion was 15 degrees.  
There was no right ankle ligamentous laxity on valgus and 
varus stress or anterior and posterior draw.  Moderate 
tenderness to palpation was detected over the right anterior 
tibio-fibular ligament site.  Forced plantar flexion with 
internal rotation of the foot was slightly painful at the 
site of tenderness.  The Achilles tendon was not tender.  
There was no obvious muscle atrophy of leg muscles and no 
visible swelling.  Muscle strength of ankle dorsiflexors and 
plantar flexors was normal.  Under diagnosis, the examiner 
noted that the veteran gave a history of chronic intermittent 
right ankle pain.  The pain appeared to be from chronic 
weakness of the right anterior talo-fibular ligament.  There 
may also be slight degenerative joint disease of the right 
ankle.  However, a contemporaneous x-ray only showed a small 
spur at the Achilles tendon insertion upon the calcaneus.  
The examination was otherwise unremarkable.  Per DeLuca, the 
examiner noted that right ankle showed normal range of motion 
and the veteran had normal coordination and muscle strength.  
However, during pain, the speed of motion, effective muscle 
strength and endurance may be somewhat decreased due to pain.  
The veteran stated that he had difficulty with prolonged 
walked, jogging, jumping and going down stairs.   

The veteran was afforded another VA examination in February 
2001.  The veteran essentially reported the same symptoms as 
previous examinations.  However, he now indicated that he 
wore an air cast most of the time and a brace if he felt like 
it was going to pop out.  He reported that he felt like his 
ankle had gradually worsened.  He reported falling in 
December 1998 where he sprained his ankle again and being 
treated at the VA.  He also indicated that his left ankle was 
now giving him similar difficulties.  On physical 
examination, the veteran walked with a normal gait.  There 
was no specific swelling, although there was a slight 
fullness of the right ankle just below the lateral malleolus.  
Range of motion was 20 degrees dorsiflexion bilaterally; 40 
degrees plantar flexion bilaterally; 40 degrees supination on 
the right and 30 degrees on the left; and 25 degrees 
pronation bilaterally.  With forced supination, the veteran 
appeared to have slightly more motion on the right side than 
on the left.  Subtalar motion was equal bilaterally and full, 
as was midfoot motion.  X-rays were within normal limits.  
There was no evidence of arthritis.  The diagnosis was 
history of sprained ankle.  The examiner observed that the 
veteran had a relatively normal examination.  However, he had 
some swelling as well as slight increase in supination on the 
right side, which would indicate that he had some slight 
instability of his right ankle.  There was no evidence of 
arthritic changes or any type of fracture.  He had subjective 
complaints of a feeling of instability and rare episodes of 
his ankle giving way.  Based on the veteran's subjective 
complaints, the examiner felt that he might have difficulty 
walking on uneven surface or doing activities that would 
require frequent change of directions, such as playing 
certain sports.  He should have no difficulties going up or 
down stairs.  He should be able to squat and kneel, but might 
have some difficulty crawling.   The examiner noted that the 
veteran had not sought care for his ankles in quite some 
time.  

The veteran had another VA examination in August 2001 for 
both ankles.  The claims file was reviewed.  The examiner 
reported the findings from the prior February 2001 
examination.  The veteran reported that his ankle had 
worsened over the last three years.  He stated that he could 
stand for no more than 10 minutes, walk no more than 2 to 3 
blocks, and could lift no more than 10 pounds.  The veteran 
also indicated that he had developed recent left ankle pain.  
The veteran stated that in December 1998, he fell while 
descending a flight of stairs twisting his left ankle.  He 
stated that his left ankle now felt similar to his right, 
with weekly episodes of giving way, pain and swelling.  He 
was treated with an air case splint.  He had not had any 
recent evaluations for left ankle pain.  The veteran 
indicated that the pain impacted his activities of daily 
living, although he was able to do some household chores.  On 
physical examination, the veteran walked with a mildly 
noticeable limp on the right side.  He was able to perform 
100 percent of a squat, but arose slowly complaining of right 
ankle pain.  He could toe and heel walk approximately ten 
steps, which aggravated his right ankle pain.  Range of 
motion was 30 degrees dorsiflexion and 50 degrees plantar 
flexion on both sides.  There was no evidence of swelling.  
He had mild tenderness to palpation over the anterior 
talofibular ligament as well as the calcaneofibular ligament.  
He had normal ankle and subtalar motion noted.  He had a mild 
varus tilt, which indicated some degree of instability of his 
lateral ligamentous complex.  He had a negative anterior 
drawer.  His ankle circumference was equivalent bilaterally.  
Again, x-rays showed no evidence of posttraumatic arthritis.  
The diagnosis was mild bilateral ankle instability.  The 
examiner noted that the veteran had normal range of motion of 
both ankles without evidence of swelling or effusion.   

The Board observes that while current VA treatment records 
showed a history of chronic bilateral ankle sprains, the 
records do not address the applicable rating criteria.  
However, records showed that in April 2007, the veteran 
injured his right fibula.  An April 2007 x-ray showed mild 
lateral soft tissue swelling adjacent to the fibula, but no 
fracture or dislocation was seen.  The ankle joint space 
appeared symmetric and well-preserved.  A follow up May 2007 
record showed that there was no ankle swelling or warmth.  
The ankle was stable.  A repeat x-ray in May 2007 showed a 
nondisplaced fracture of the mid fibular diaphysis.  

In October 2004, the Board remanded the issues pertaining to 
higher ratings for the ankles for another VA examination as 
the veteran had indicated that the severity of his ankle 
disabilities had increased since the last examination.  

On remand, the veteran was afforded another VA examination in 
August 2007.  The claims file was available and reviewed.  
The examiner observed that the veteran injured his right leg 
and ankle in April 2007.  The veteran now wore a brace on his 
ankle.  The veteran reported that the right ankle without the 
brace felt somewhat unstable.  He could walk on level 
surfaces and do some stairs.  However, going downhill caused 
pain and feelings of instability.  He did not do any running, 
fast walking or jumping.  He also had difficulty crawling.  
The veteran had good range of motion of the right ankle.  He 
did not have any significant grinding or popping.  He had 
good strength except when on uneven ground or going downhill.  

On physical examination, there was slight puffiness around 
the right ankle sinus tarsi in front of the lateral 
malleolus.  There was no other local redness or rise in 
temperature or any other significant swelling or deformity.  
Range of motion of the right ankle was normal and similar to 
the opposite side with 20 degrees dorsiflexion and 50 degrees 
plantar flexion.  Motions of the right ankle were pain free.  
There was no crepitus detected or ligamentous laxity on 
stress by doing the drawer tests.  Valgus stress was not 
showing any laxity or pain.  However, varus stress showed 
pain and some laxity of the talofibular ligament.  There was 
tenderness over the right sinus tarsi area, but no other 
tenderness was noted.  Per DeLuca, there was no obviously 
fatigability, lack of endurance or any loss of speed of 
motion, range of motion or significant pain with motion.  The 
diagnosis was chronic right ankle strain with laxity of the 
talofibular ligament with chronic pain and some feeling of 
instability under certain conditions.  The examiner also 
found that the April 2007 injury that caused the fracture to 
the right fibula was not due the ankle giving way.  

The examiner concluded that the veteran had normal range of 
motion and normal strength of right ankle, but had laxity of 
the talofibular ligament with certain tests.  It was possible 
that under certain conditions when pain was aggravated, the 
veteran may have local swelling and pain on motion and loss 
of speed of motion with feeling of weakness, lack of weakness 
and perhaps some loss of range of motion.  However, it would 
be mere speculation to guess the degree of such impairment.  
The veteran normally does not use any walking aid such as a 
cane.  He had been able to walk the required distances, but 
he could not walk fast or run.  He could do some stairs, but 
had difficulty walking downhill.  He can walk okay on level 
surfaces.  He could not jump and might have difficulty 
crawling.  The veteran had been able to function as a 
background actor because it did not require much physical 
endurance or any significant standing, walking or running.  

The same VA examiner also performed another examination in 
September 2007.  The examiner observed that the veteran had 
recovered from his recent injury.  He was currently not using 
a brace or walking aid.  He was able to walk normally and had 
no swelling around the right ankle.  According to the 
veteran, he had returned to his baseline, which was chronic 
instability and pain.  He reported similar symptoms to the 
left ankle, but not as severe.  He stated that he had 
significant pain in his right ankle all the time.  However, 
he was able to walk normally.  If he stepped the wrong way on 
uneven terrain or on a curb, then the pain was aggravated.  
He had aggravation of right ankle pain approximately once a 
week, and the flare-up could last anywhere from one to 24 
hours.  The left ankle flare-up only happened approximately 
once every six months, and again, it could last a day or so.  
He was able to walk desired distances, go up and down stairs, 
and drive.  On physical examination, the veteran walked with 
a normal gait.  There was no local swelling, redness, 
puffiness or deformity of the ankles.  Range of motion of 
both ankles was normal.  All motions were pain free and 
without crepitus.  There was no significant ligamentous 
laxity as noted on various stress tests of both ankles.  
However, the right ankle was somewhat painful when the foot 
was inverted, and plantar flexed at the lateral side of the 
ankle.  There was slight tenderness over the sinus tarsi area 
on both sides, right more than left.  Motor strength of the 
right foot was normal.  Range of motion was 15 degrees 
dorsiflexion and 35 degrees plantar flexion.  Per DeLuca, 
there was no obvious fatigability, lack of endurance or loss 
of range of motion or any slowness in motion or any 
significant pain on motion.  The diagnosis was bilateral 
recurrent strain with some ankle instability, chronic.  The 
examiner again noted that it was possible that during flare-
ups, the veteran may have some loss of range of motion with a 
feeling of fatigability and slowness on motions and pain with 
motion.  However, it would be mere speculation to guess the 
degree of such impairment.  The veteran was able to walk 
desired distances without any walking aid.  He could do some 
stairs, but was not able to do jumping sports or run.  
 
Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

Initially, the Board notes that in an October 2007 rating 
decision, service connection was denied for right fibular 
fracture.  The veteran did not appeal this determination.  
Thus, this issue is not before the Board and any symptoms 
from this injury are considered separate and apart from the 
veteran's symptoms pertaining to his service-connected right 
ankle disability.  

Therefore, based on the pertinent medical records, the Board 
finds that ratings in excess of ten percent for the veteran's 
service-connected right and left ankle disabilities are not 
warranted.  There is no competent medical evidence of marked 
limitation of motion of the ankle so as to warrant a 20 
percent rating under Diagnostic Code 5271.  Although there 
has been slight limitation of motion documented, for the most 
part range of motion of the ankles has been essentially 
normal through the entire appeal period.  Moreover, a higher 
rating is not warranted under Diagnostic Code 5270 as there 
is no clinical evidence demonstrating the presence of any 
ankylosis of either ankle.  The VA examinations and VA 
treatment records have not shown the veteran's ankle joint to 
be immobile.  

Further, a higher compensation is not warranted under 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, because there is 
no persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent.  At the most recent VA 
examination, the examiner found no additional loss of 
function on repetitive motion.  The examiner also indicated 
that he would have to resort to mere speculation to determine 
in degrees any additional limitation during flare-ups.  The 
Board observes here that medical opinions, which are 
speculative, cannot be used to support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet.App. 521, 523 
(1996).   

Thus, the preponderance of the evidence is against ratings in 
excess of 10 percent for the veteran's service-connected 
chronic right ankle sprain and residuals of left ankle 
sprain.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

III.  Service Connection Issue

The veteran is also seeking service connection for arthritis 
of the shoulders.   Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

While service treatment records showed complaints of right 
shoulder pain, the pain appeared to be associated with the 
veteran's cervical spine disability.  The veteran's March 
1991 service examination prior to discharge showed that the 
veteran's upper extremities were evaluated as clinically 
normal.  However, in the veteran's contemporaneous medical 
history, the veteran indicated that he had a painful or 
"trick" shoulder or elbow.  However, no specific injury or 
disability of the shoulder was reported.  Importantly, there 
is no evidence of arthritis of the shoulders in service.  

Immediately following service, the May 1991 VA examination 
showed the veteran had full range of motion of the upper 
extremities.  A contemporaneous x-ray of the right shoulder 
was normal.  Again, the examiner attributed the veteran's 
chronic right shoulder pain to his cervical spine disability.  
A May 1991 private medical opinion showed that on physical 
examination, the veteran had normal shoulder range of motion 
and x-rays revealed no abnormality.  The impression was that 
the veteran suffered from cervical spondylosis with disc 
narrowing at C5-6 and C6-7 with some foraminal encroachment.  
A follow up August 1992 treatment record showed an impression 
of orthopedic shoulder pain versus cervical spine disability.  
Follow up treatment records showed continuing complaints of 
right shoulder/neck pain.  March and April 1996 VA treatment 
records showed that the veteran complained of pain for three 
weeks in the both shoulders.  An August 1996 treatment record 
showed right shoulder pain of questionable etiology since 
physical and radiology examinations were normal.  Again, a 
contemporaneous x-ray of the right shoulder was normal.  
Further, a November 1997 VA treatment record and March1998 
private record in which the veteran complained of pain in the 
upper shoulders showed a diagnosis of cervical radiculopathy.  

The September 1998 VA examination showed that the veteran had 
full range of motion of both shoulders.  The examiner 
diagnosed the veteran with degenerative changes of the 
cervical spine with stenosis and degenerative disk changes 
and facet changes.  However, a diagnosis of a separate 
shoulder disability was not given.  Again a July 1998 VA 
examination, the examiner again was silent with respect to 
finding a separate shoulder disability.  

A September 2002 VA treatment record again showed that the 
veteran reported pain in the upper shoulders and was seeking 
whether there had been any new technological advancements in 
cervical disc surgery.  

In numerous statements in early 1997, the veteran reported 
that he had been diagnosed with arthritis at the VA Medical 
Center in Manhattan in 1996 and the examining doctor 
indicated that this condition was due to being an infantry 
soldier in the U.S. Army.  However, VA treatment records from 
the VAMC in Manhattan do not show a diagnosis of arthritis or 
link any shoulder disability to service, and an x-ray of the 
right shoulder from this facility in August 1996 was normal.  

Subsequent VA treatment records also do not provide a link 
between any current bilateral shoulder disability, including 
arthritis, to service. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for arthritis of the 
shoulders is not warranted.  While it is not clear whether 
the veteran has a current diagnosis of arthritis of the 
shoulders, the service treatment records do not show a 
diagnosis of arthritis of the shoulders.  Further, there is 
no evidence of arthritis of the shoulders within one year of 
discharge so the service incurrence of arthritis may not be 
presumed.  Significantly, there is no medical evidence of 
record linking any bilateral shoulder disability, including 
arthritis, to service.  Any right shoulder pain reported 
during service and immediately following service was 
attributed to the veteran's cervical spine disability and 
upper extremity radiculopathy for which the veteran is 
already service-connected.  

The Board acknowledges the veteran's statements indicating 
that his arthritis is related to service.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any diagnosis of a separate shoulder disability.  
Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that arthritis of the shoulders is subject to lay 
diagnosis as x-ray evidence is required.  The veteran has not 
demonstrated that he has the expertise required to diagnose 
arthritis of the shoulders and link it to service.    

The fact remains that there is no indication that arthritis 
of the shoulders was present in service or that it is linked 
to service.  While the veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury in service, 
and a causal nexus between arthritis of the shoulders to 
service.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for arthritis of the shoulders.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Ratings in excess of ten percent for chronic right ankle 
sprain and residuals of a left ankle sprain are not 
warranted.  Further, service connection for arthritis of the 
shoulders is not warranted.  To that extent, the appeal is 
denied. 


REMAND

The present appeal also includes the issue of entitlement to 
service connection for right elbow disability.  In a 
September 2008 statement, the veteran's representative 
indicated that the veteran had received treatment that same 
month for his right elbow disability at the VA Medical Center 
(VAMC) in San Francisco, California.  The representative at 
the county level expressly asked that the records be obtained 
and reviewed. 

A subsequent statement from a representative at the state 
level suggested that it was not apparent if these additional 
records would materially affect the outcome of the appeal.  
However, this representative did not expressly rescind the 
county representative's request that VA obtain such records.  
The Board acknowledges that the appeal on the right elbow 
issue has been ongoing for an excessive and unreasonable 
period of time.  However, the record before the Board now 
shows an express request by a representative for additional 
development.  The requested records appear to be VA records 
which by law are constructively of record and must be 
obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).  Therefore, although the Board regrets 
further delay and has considered whether there is a 
permissible way to address the right elbow issue on the 
merits based on the current record, under the current state 
of applicable law it appears that the only course of action 
is to return the case to the RO to comply with the request 
for records. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken 
to obtain copies of all VA treatment 
records from June 2007 to the present 
from the San Francisco VAMC.  

2.	Thereafter, the right elbow issue on 
appeal should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


